                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION



CHRIS HAWKINS,                                     )
                                                   )
       Petitioner,                                 )
                                                   )
v.                                                 )                     No. 1:19-cv-01239-STA-jay
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
       Respondent.                                 )



                         ORDER DENYING § 2255 PETITION,
                    DENYING A CERTIFICATE OF APPEALABILITY,
                                      AND
                   DENYING LEAVE TO APPEAL IN FORMA PAUPERIS



       On October 8, 2019, Petitioner Chris Hawkins filed a motion to vacate, set aside, or correct

his sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (ECF No. 1.) The Petition is before

the Court for preliminary review. For the following reasons, the Petition is DENIED. 1

       In July 2017, Hawkins entered into a plea agreement with the Government and pleaded

guilty to one count of being a felon in possession of a firearm, in violation of 18 U.S.C. §§

922(g)(1). (United States v. Hawkins, No. 1:17-cr-10036 (“No. 17-cr-10036”), ECF No. 18 and

ECF No. 19 (W.D. Tenn.).) In November 2017, he was sentenced to thirty-three months’

imprisonment and three years of supervised release. (Id., D.E. 25.) He did not take a direct appeal.




       1
            Rule 4 provides that a § 2255 petition may be dismissed at the preliminary review stage
“[i]f it plainly appears . . . that the moving party is not entitled to relief.” Rule 4, Rules Governing
Section 2255 Proceedings for the United States District Courts.
       On August 9, 2019, Hawkins filed a motion in his criminal case requesting that an attorney

be appointed to represent him in pursuing relief under Rehaif v. United States, 139 S. Ct. 2191

(2019). (Id., ECF No. 29.) The Court denied the motion because a claim under Rehaif would be

futile. (Id., ECF No. 30.) The Court explained:

                Section 922(g) provides that it is unlawful for certain individuals to possess
       firearms and lists nine categories of individuals subject to the prohibition, including
       individuals previously convicted of a felony and aliens who are illegally or unlawfully in
       the United States. In Rehaif, the Supreme Court held that “in a prosecution under 18
       U.S.C. § 922(g) and [its associated sentencing statute] § 924(a)(2), the Government must
       prove both that the defendant knew he possessed a firearm and that he knew he belonged
       to the relevant category of persons barred from possessing a firearm.” 139 S. Ct. at 2200.
       The defendant in Rehaif was convicted of possessing a firearm while being an alien
       illegally or unlawfully in the United States under § 922(g)(5), see id. at 2194–95, not for
       being felon in possession of a firearm as Defendant was in this case. The Supreme Court
       stated, “We express no view ... about what precisely the Government must prove to
       establish a defendant’s knowledge of status in respect to other § 922(g) provisions not at
       issue here.” Id. at 2200. Accordingly, Rehaif is not directly applicable to Defendant’s case
       because the method of proof related to the knowledge requirement relevant to one’s status
       as a previously convicted felon may be different than the method of proof related to the
       knowledge requirement relevant to one’s status as an alien illegally or unlawfully in the
       United States. Moreover, there is no indication that the Supreme Court has made the
       holding in Rehaif retroactively applicable to invalidate an otherwise final conviction
       under § 922(g).
(Id., ECF No. 30 at 1-2.)

       For those same reasons, 2 the Petition is DENIED.

                                       APPEAL ISSUES

        A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA



       2
           Additionally, Hawkins’ stipulation in the plea agreement that he “had prior felony
convictions, and thus was prohibited from possessing a firearm,” (id., ECF No. 18 at 2), together
with the facts set forth in the criminal history portion of the presentence report, would support a
finding that he knew he was a felon.
                                                  2
may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

deny the Petition. Because any appeal by Petitioner does not deserve attention, the Court DENIES

a certificate of appealability.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.




                                                   3
        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED. 3

        IT IS SO ORDERED.


                                                s/ S. Thomas Anderson
                                                S. THOMAS ANDERSON
                                                CHIEF UNITED STATES DISTRICT JUDGE

                                                Date: February 5, 2020.




        3
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                     4
